           Case 1:20-cv-08461-AT Document 6 Filed 10/15/20 Page 1 of 1

                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
HOFFMAN INTERNATIONAL, INC,                                         DOC #: _________________
                                                                    DATE FILED: __10/15/2020___
                              Plaintiff,

               -against-                                                   20 Civ. 8461 (AT)

TEREX USA, LLC,                                                                 ORDER

                        Defendant.
ANALISA TORRES, District Judge:

         Plaintiff brings this action against Terex USA, LLC, invoking subject matter jurisdiction
by reason of diversity of citizenship, 28 U.S.C. § 1332. If Terex USA, LLC is, indeed, a limited
liability company, as its name would imply, then the complaint must allege the citizenship of
natural persons who are members of the limited liability company and the place of incorporation
and principal place of business of any corporate entities who are members of the limited liability
company.
        By October 29, 2020, Plaintiff shall amend its pleading to allege the citizenship of each
constituent person or entity. See Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48,
51-52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998)); Strother
v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of diversity jurisdiction, a
limited liability company has the citizenship of each of its members.”). If Plaintiff fails to amend
by the foregoing date to truthfully allege complete diversity based upon the citizenship of each
constituent person or entity of the LLC, then the complaint will be dismissed for lack of subject
matter jurisdiction.

       SO ORDERED.

Dated: October 15, 2020
       New York, New York
